Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species.
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Species I claims 1 - 4, 8 – 12 and 16 - 19 are drawn to the system of claim 1, wherein the programming instructions for performing one or more linear transformations comprise programming instructions configured to perform one or more operations of: performing a batch normalization merge; performing an image mean merge; or performing an image scale merge and based on a training image set. use the weights of the CNN model to determine a first maximum output value of a first convolution layer of the CNN model; determine a second maximum output value of a second convolution layer of the CNN model: and update the weights of the second layer of the CNN model based on the first and second maximum output values and perform the Al task to generate output of the AT task; and presenting the output of the Al task on an output device; wherein the updated weights of the CNN model are uploaded into an embedded cellular neural network architecture in the Al chip (Fig. 6A, paragraphs 0029 – 0044, 0048 - 0053).

Spices II claims 1, 5 - 7, 13 - 15 and 20 are drawn to the system of claim I further comprising additional programming instructions configured to, before uploading the updated weights to the Al chip, perform a fine-tuning operation comprising: accessing the updated weights of the CNN model from the output equalization operation; in one or more iterations until a stopping criteria is met, performing operations comprising: performing shift-based quantization to quantize the updated weights of the CNN model: determining output of the Al model based on the quantized weights of the CNN model and a training data set; determining a change of weights based on the output of the CNN model: and updating the weights of the CNN model based on the change of weights (Fig. 7, paragraphs 0029 – 0045, 0047, 0057 - 0048).

The species are independent or distinct because they are independent of each other and implemented independently as shown in the specification. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no claims generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  they required search in independent and different class/subclass and independent textual database search because are not obvious variants.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642